Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 8/29/21 amendment to the claims which was entered into the file.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada (JP 61-296080;  pg citations made with respect to machine translation)
Claim 9: Tsukada teaches a method of masking a surface having an irregular or curved boundary (such as boundary of interface region of wall and pillar “H”), (see, for example, abstract, Figures) the method comprising the steps of: 
providing a masking tape (1) comprising an elongated planar material that is flexible and inelastic, the elongated planar material having a uniform width that defines two edges (2 and 3) and a 
aligning the reference line (8) of the masking tape with a linear feature (such as corner “C” of pillar “H”) adjacent to and substantially parallel with the irregular boundary to be masked, wherein the predetermined distance of the reference line from an edge is selected to be substantially the same as the distance of the linear feature from the irregular boundary, so that the edge(3) of the masking tape is positioned at a desired location on the irregular or curved boundary (see, for example, figures, abstract, pg 3-4; irregular / curved as no such interface would be completely regular / planar); 
and pressing the aligned masking tape to the surface (See, for example, Figures, pg 3-4, abstract). 
Claim 10: Tsukada further teaches wherein said at least one reference line comprises a printed line (8) (see, for example, Fig 1, abstract, pg 3).
Claim 11-12: Tsukada further teaches the planer material / tape comprises paper or polymeric material (polypropylene, polyvinylchloride (impermeable material), parchment paper)

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botsolas (US 5,281,456)
Claim 9: Botsolas teaches a method of masking a surface having an irregular or curved boundary (such as a curved boundary boarder of ductwork, as in Fig 3), (see, for example, abstract, Figure 2) the method comprising the steps of: 

aligning the reference line (4) of the masking tape with a linear feature (such as corner edge “18” of duct) adjacent to and substantially parallel with the irregular / curved boundary to be masked, wherein the predetermined distance of the reference line from an edge is selected to be substantially the same as the distance of the linear feature from the irregular/ curved boundary, so that the edge of the masking tape is positioned at a desired location on the irregular or curved boundary (see, for example, abstract, col 2 lines 44-55, Fig 2-3 wherein surface under the edge of tape 2 is interpreted as the desired location of the  irregular / curved boundary); 
and pressing the aligned masking tape to the surface (See, for example, Figures 2-3 and col 2 lines 44-55) abstract). 
Claim 10: Botsolas further teaches wherein said at least one reference line comprises lines of perforations ((4)) (see, for example, Fig 1, abstract, col 3 lines 1-22 and col 3 lines 43-56).
Claims 11-12: Botsolas further teaches the planer material / tape comprises paper, polymeric material, or metal foil (silicone release paper, PVC, aluminum) (See, for example, col 1 lines 53-68, col 3 lines 33-43).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tsukada as applied to claim 9 above, and further in view of Li (CN 203095959; hereafter Li).
Claim 12: Tsukada teaches the method claim 11 wherein impermeable materials such a pvc are taught (See, for example, pg 3 line 6-7).  But for sake of argument, it is silent as to the tapes permeability so it does not explicitly state it is impermeable to water / oil based liquids or is coated to be impermeable to water- or oil-based liquids.  Li teaches a method of producing a masking tape used for protecting underlying surfaces during painting (See, for example, abstract). Li teaches its tape similarly comprises a paper base material, further coated to be impermeable to water- or oil-based liquids (paint) (see, for example, abstract, [0007-0008], [0017]).  Li further teaches wherein its tape provides benefits over conventional masking tape including low base material consumption, clearer boundaries, low cost, anti-seepage, and UV protection to prevent degradation (see, for example, abstract, [0016]).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a taping system such as Li, comprising paper coated to be impermeable to water- or oil-based liquids (paint), as such a tape would predictable achieve paint masking of underlying surfaces while providing benefits of low base material consumption, clearer boundaries, low cost, anti-seepage, and UV protection to prevent degradation.  

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada in view of Li as applied to claim 12 above, and further in view of Davidson  (US 2018/0029820; hereafter Davidson).
Claim 13: Tsukada in view of Li teaches the method of claim 12 above, wherein Li further teaches the masking tape has a thickness in the range of from 0.072-0.110 mm (2.83 mil to 4.33) (See, for example, abstract, [0007]), but they are silent as to an appropriate width.  Davidson teaches an apparatus and method of applying masking tape to features to protect them during coating (See, for example, Figures, abstract, [0001]).  Davidson further teaches wherein the standard tape width for such masking applications is on the order of 1” to 2” (See, for example, [0017]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a masking tape width of 1” to 2” as such a width is conventional, and well available in the art as well as would serve predictably to achieve masking of features. 

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Botsolas as applied to claim 9 above, and further in view of Li.
Claim 12: Botsolas teaches the method claim 11 wherein impermeable materials such as pvc and aluminum are taught (See, for example, col 3 lines 33-42). But for sake of argument, it is silent as to the tapes permeability so it does not explicitly state it to be impermeable to water / oil based liquids or is coated to be impermeable to water- or oil-based liquids.  Li teaches a method of producing a masking tape used for protecting underlying surfaces (See, for example, abstract). Li teaches its tape similarly comprises a paper base material, further coated to be impermeable to water- or oil-based liquids (paint) (see, for example, abstract, [0007-0008], [0017]).  Li further teaches wherein its tape provides benefits over conventional masking tape including low base material consumption, low cost, anti-seepage, and UV protection to prevent degradation (see, for example, abstract, [0016]).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a system .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Botsolas.
Claim 13: Botsolas teaches the method of claim 9 above, and further teaches the tape width as 4 inches and a thickness of from 0.005 to 0.02 inches (5 to 20 mils) (See, for example, col 3 lines 23-42).  Although such a range is not explicitly 1 to 10 mils in thickness, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a thickness within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claims 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krabill (US 5,658,632; hereafter Krabill) in view of Lian (US 2004/0241387; hereafter Lian).
Claim 9: Krabill teaches a method of masking a surface, (see, for example, abstract) the method comprising the steps of: 
providing a masking tape (20) comprising an elongated planar material that is flexible and inelastic, the elongated planar material having a uniform width that defines two edges and a longitudinal dimension parallel to the two edges (see, for example, Fig 1-3), the elongated planar material further having an adherent side and a nonadherent side (See, for example, col 1 lines 24-34) and at least one reference line (25) on its nonadherent side parallel to the edges such that each reference line is a predetermined distance from an edge (See, for example, [0051], Fig 1-3); 
and pressing the aligned masking tape to the surface (See, for example, col 2 lines 26-36). 

.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krabill in view of Lian as applied to claim 9 above, and further in view of Li.
Claim 11: Krabill in view of Lian teaches the method claim 9 above and Krabill further teaches wherein the wherein said planar material comprises a masking tape material intended to protect the underlying surface from painting, caulking, and similar tasks (See, for example, abstract).  But it is silent as to the material the tape is made from, so it does not explicitly teach it comprises paper, a polymeric material, a woven or non-woven fabric, or a metal foil. Li teaches a method of producing a masking tape used for protecting underlying surfaces during painting (See, for example, abstract). Li teaches its tape comprises a paper base material (See, for example, abstract, [0007-0008]).  Li further teaches wherein its tape provides benefits over conventional masking tape including low base material consumption, clearer boundaries, low cost, anti-seepage, and UV protection to prevent degradation (see, for example, abstract, [0016]).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a taping system such as Li, comprising paper, as such a tape would predictable achieve paint masking of underlying surfaces while providing benefits of low base material consumption, clearer boundaries, low cost, anti-seepage, and UV protection to prevent degradation.
Claim 12: Krabill in view of Lian and Li teach the method of claim 11, wherein Li further teaches the planar material is coated to be impermeable to water- or oil-based liquids (paint) (see, for example, abstract, [0017]).
Claim 13: Krabill in view of Lian and  Li teaches the method of claim 11 above, wherein Li further teaches a thickness in the range of from 0.072-0.110 mm (2.83 mil to 4.33) (See, for example, abstract, [0007]).  Considering the width of the planar material must at least span the width of corner of the tiled .

Response to Arguments
Applicant’s amendments to claim 9, filed 8/29/21, with respect to the rejection(s) of claim(s) 9-10 under 35 USC 102 over Tuell have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. The edge of Tuell is not positioned on the irregular or curved boundary within the context of the claims.   However, upon further consideration, a new ground(s) of rejection is made in view of Tsukada and Botsolas separately as described in the rejections above.
Applicant's remaining arguments filed 8/29/21 directed to the 35 USC 103 rejection of claims 9-10 over Krabill in view of Lian have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In both Krabill and Lian a reference line…is aligned with a feature to which caulk or paint is to be applied… In contrast, in Applicant’s invention the reference line is aligned with a linear feature which is outside of the area to which caulk or paint is applied”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Presently, there are no limitations directed to actively applying caulk or paint, nor any limitations to the linear feature being outside of an area of applied caulk or paint.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712